DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


The disclosure is object to because of the following informalities:
In paragraph [00117], lines 1-2, it recites “At step 604, the multi-cloud service mesh orchestration platform can partition the service mesh application” should amended as “At step 606, the multi-cloud service mesh orchestration platform can partition the service mesh application”. (see Drawing Fig. 6, 606, Partition the application)
In paragraph [00117], lines 4-6, it recites “At step 606, the multi-cloud service mesh orchestration platform can tag each component with individual component-level governance information” should amended as “At step 608”. (see Drawing Fig. 6, 608)
Appropriate corrections are required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 11 and 16 (line# refers to claim 1):
Lines 10-14, it is not clearly indicated whether the “first set of actions” refers to “deploying the microservice container using a reserved compute instance” or “deploying the microservice container using an unreserved compute instance” (i.e., the first set of actions is selected from “multiple sets of actions”, see lines 10-11. It is unclear the relationship and whether both reserved and unreserved compute instances will be used).
	Line 19, It is not clearly indicated what the relationship among “first set of actions” in line 10, “a second set of actions” in line 19 and “multiple sets of actions” in line 12 (i.e., where does “a second set of actions” selected from? is from multiple sets of actions? How the second set of actions are related with “deploying the microservice container using a reserved compute instance” and “deploying the microservice container using an unreserved compute instance” as cited in lines 12-14).

As per claims 2 and 12 (line# refers to claim 2):
Line 9-10, it is not clearly indicated where does “a third set of actions” selected from? Is from multiple sets of actions as indicated in claim 1, line 12? How the third set of actions are related with “deploying the microservice container using a reserved compute instance” and “deploying the microservice container using an unreserved compute instance” as cited in claim 1, lines 12-14).

As per claims 5-6, 15 and 17 (line# refers to claim 5):
In lines 2-3, it recites the phrase “a first CSP network” and “a second CSP network”. However, prior to these phrases, at claim 1, lines 5-6, it recites “multiple Cloud Service Provider (CSP) networks”. Thus, it is unclear whether the second and third recitations of “a first CSP network” and “a second CSP network” are the same or different from the first recitation of “multiple Cloud Service Provider (CSP) networks”.

As per claims 3-4, 7-10, 13-14 and 18-20:
They are computer-implemented method, system and non-transitory computer-readable storage medium claims that depend on claims 1, 11 and 16 respectively above. Therefore, they have same deficiencies as claims 1, 11 and 16 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 11, 14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US. Pub. 2015/0215173 A1) in view of Patwardhan et al. (US. Pub. 2018/0019948 A1) and further in view of Kenchammana-Hosekote et al. (US Pub. 2017/0031955 A1; hereafter Kenchammana) and CHE et al. (US Pub. 2020/0249998 A1).

As per claim 1, Dutta teaches the invention substantially as claimed including A computer-implemented method comprising: 
receiving, by a computing system, a request to deploy an application (Dutta, [0032] lines 3-6, the requester-computing device 102 may transmit one or more projects and applications to the marketplace server 104 (as computing system) as one or more tasks to process; [0034] lines 5-7, schedules (as process to deploy) the one or more tasks on at least one volunteer computing device); 
receiving the application with governance information including criteria governing how to provision computing resources from multiple devices for deploying and operating the application (Dutta, [0032] lines 6-11, the requester-computing device 102 transmits metadata (as governance information) associated with the one or more tasks to the marketplace server 104. In an embodiment, the metadata may include data to be processed, computational resource requirements for executing a task, and an SLA associated with the task; [0034] lines 1-7, The marketplace server 104 receives the one or more tasks and respective metadata from the requester-computing device 102. Based on at least the availability of the one or more computational resources and the SLA, the marketplace server 104 schedules the one or more tasks on at least one volunteer computing device; also see [0026] lines 1-10, "Service level agreement" refers to an agreement between a requestor and a marketplace that defines various benchmarks that marketplace may have to achieve during execution of a task. In an embodiment, the one or more parameters include computational resource required to process the task, a deadline for completion of the task, a cost of executing the task, or an acceptable success probability of execution of the task); 
partitioning the application into constituent sub-tasks (Dutta, [0051] lines 1-3, For the purpose of scheduling the one or more tasks, the processor 202 may divide (as partitioning) each of the one or more tasks in one or more sub-tasks); 
tagging each sub-tasks with individual governance information derived from the governance information for the application (Dutta, [0052] lines 1-5, a weight parameter (as individual governance information) is determined for each of the one or more sub-tasks. In an embodiment, the processor 202 determines the weight parameter. In an embodiment, the processor 202 utilizes following equation to determine the weight parameter: w(jk)=S(jk)L(jk); [0056] lines 1-2, S(jk) corresponds to the computational resource requirement vector associated with the task; [0057] lines 1-2, L(jk) corresponds to the duration required to execute the sub-task jk; (as using the governance information (see [0056]-[0057]) to determine the individual governance information (weight parameter) for each sub-tasks)); 
for each time step within a first time period, performing a first set of actions for deploying each sub-tasks to obtain execution information (Dutta, Fig. 4, t3-t5 (as first time period); [0063] lines 12-14, the processor 202 schedules a second set of tasks for the time period t3-t5 (depicted by 402B); [0064] lines 7-19, determines the availability of the one or more computational resources associated with the volunteer computing devices 110 in the time period t3-t5 (depicted by 402B)…Based on the availability of the one or more computational resources and the SLA associated with the second set of tasks, the processor 202 determines the cost of executing the second set of tasks (described in step 306). Also see [0091] lines 2-4, determines a new monetary cost, a new network cost, and new overall cost to process the task (these steps are repeated for determining new costs). [Examiner noted: the time period t3-t5 (as first time period) including time steps (t4-t5), and each time step for deploying/scheduling each sub-tasks to obtain execution information (resource availability, determine the cost)); 
for each time step within a second time period, selecting and performing a second set of actions for each sub-tasks (Dutta, [0087] lines 1-8, After scheduling of each sub-task in the task (as second time period), at step 612, a check is performed whether the network cost of executing the task is greater than the maximum acceptable network cost mentioned in the SLA. If the network cost of executing the task is greater than the maximum acceptable network cost, the processor 202 performs the check 614. At step 614, the allocation of the replicas of each of the one or more sub-tasks is modified (as selecting (to modifying) and performing a second set of actions (modifying) for each sub-tasks); Fig. 6, 612, Yes to 614, 614 back to 612 (repeated, as each time step within a second time period (after scheduling)); [0091] lines 1-5, Based on the modified allocation of the volunteer computing device, the processor 202 determines a new monetary cost, a new network cost, and new overall cost to process the task. Thereafter, the processor 202 repeats the steps 612-614 until the condition in the step 612 is fulfilled).

Dutta fails to specifically teach the application as a service mesh application, the sub-tasks is microservice containers, tagging the service mesh application with governance information including criteria governing how to provision computing resources from multiple Cloud Service Provider (CSP) networks, and the multiple sets of actions including deploying the microservice container using a reserved compute instance and deploying the microservice container using an unreserved compute instance.

However, Patwardhan teaches the application as a service mesh application, the sub-tasks is microservice containers (Patwardhan, [0002] lines 1-6, Container based micro-services are becoming the preferred method of deploying complex enterprise applications. Rather than build a single monstrous, monolithic application, container based micro-services split the application (as service mesh application) into a set of smaller interconnected micro-services), 
tagging the service mesh application with governance information including criteria governing how to provision computing resources from multiple Cloud Service Provider (CSP) networks (Patwardhan, Fig. 4, 400, 406A-D (host), 404A-I (VMs); Fig. 6, 602; [0002] lines 6-7,There are several options to deploy containers, e.g. directly on bare-metal servers or inside Virtual Machines (VMs); [0022] lines 1-3, Cloud computing can also be provided in one or more networks to provide computing services using shared resources (as Cloud Service Provider (CSP) networks), lines 16-18, such resources may be used to support virtual networks, virtual machines (VM), micro-service containers; [0074] lines 1-2, labels can be established to identify, tag and/or group micro-services; [0075] lines 1-7, the labels can be associated with bandwidth allocation policies. Each label can be associated with the bandwidth allocation policy that is desired for the micro-service or group of micro-services identified or tagged by the label. The bandwidth allocation policy can dictate a desired bandwidth to be provided for the associated micro-service or group of micro-services).
deploying the microservice container using a compute instance (Patwardhan, [0002] lines 6-7, There are several options to deploy containers, e.g. directly on bare-metal servers or inside Virtual Machines (VMs))).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Dutta with Patwardhan because Patwardhan’s teaching of deploying the micro-service containers in the virtual machine with tagging the allocation policy to determine the desired resource for allocation would have provided Dutta’s system with the advantage and capability to allow the system to easily determining the resource allocations for the micro-services which improving the system efficiency. 

Both Dutta and Patwardhan fail to specifically teach when performing the first set of actions, it is selecting/selected from multiple sets of actions, the multiple sets of actions including deploying the microservice container using a reserved compute instance and deploying the microservice container using an unreserved compute instance.

However, Kenchammana teaches when performing the first set of actions, it is selecting/selected from multiple sets of actions, the multiple sets of actions including deploying the microservice container using a reserved compute instance and deploying the microservice container using an unreserved compute instance (Kenchammana, Fig. 3, 309 sufficient unreserved resource for an instance of the service? Yes to 319 provision resources for the service, No to 311 and 320 provision resources for the service…from reserved resource; [0058] lines 1-15, the services engine determines whether sufficient unreserved resources are available for an instance of the requested service. The services engine determines whether unreserved resources that have been allocated to the data management services architecture from the compute pool (e.g., server farm or computer cluster) are sufficient to instantiate the requested service according to the resource consumption profile of the requested service, which was indicated in the service map…If there are sufficient unreserved resources, then control flows to block 319; [0060] lines 1-3, the services engine provisions resources, from the reserved resources, for the requested service in accordance with the service attributes of the requested service; [0064] lines 1-6, If unreserved resources were sufficient (309) or subsequent obtained from the compute domain (315), then control flowed to block 319. At block 319, the services engine provisions resources for the requested service in accordance with the service attributes of the requested service. [0069] lines 1-2, deployment of services in the services architecture; [Examiner noted: selecting the first set of actions (provisions resources from the reserved resources for deployment the services (as microservice container) from multiple sets of actions (as including using reserved resource and unreserved resource (computing instance was taught by Patwardhan) based on determination of whether sufficient unreserved resources are available]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Dutta and Patwardhan with Kenchammana because Kenchammana’s teaching of selecting and performing the deployment actions for deploying the service to unreserved or reserved resources based on whether the sufficient capacity of the unreserved resources would have provided Dutta and Patwardhan’s system with the advantage and capability to efficiently manage the system resource which improving the resource utilization and system performance. 

Dutta, Patwardhan and Kenchammana fail to specifically teach when performing the first set of actions, it is to obtain one or more individual rewards, state transitions, and expected returns, determining a reinforcement learning policy for each microservice container that maximizes a total reward for the service mesh application based on the one or more individual rewards, state transitions, and expected returns of each first set of actions selected and performed for each microservice container for each time step within the first time period; and when performing the second set of action is based on the reinforcement learning policy for the microservice container.76Docket Number: 085115-616832 CPOL 1021382-US.01

However, CHE teaches when performing the first set of actions, it is to obtain one or more individual rewards, state transitions, and expected returns (CHE, Fig. 5, rewards state goes to agent 501; [0036] lines 18-23, The subgraph profiling information may include execution time or speed information and delay information of a target device. The subgraph profiling information can be estimated by simulations or obtained by previous experiments (as from first set of actions within first time period) on each of target devices; [0045] lines 5-9, The optimization of the task allocation optimizer 215 is performed per a subset of the computation graph…the task allocation optimizer 215 may use a reinforcement learning algorithm to optimize both the execution order and device placement; [0062] lines 7-9, a reward determined (as individual rewards) by performance evaluation of the action in runtime environments for executing the computation graph. [0052] lines 1-4, A reward can involve an end-to-end inference delay given a particular state. For example, given a state, the end-to-end delay for executing the corresponding subset can be used as a reward for each step (as including state transitions). Lines 11-13 the execution time (as expected returns) for an individual operation can be obtained from the database);
determining a reinforcement learning policy for each microservice container that maximizes a total reward for the service mesh application based on the one or more individual rewards, state transitions, and expected returns of each first set of actions selected and performed for each microservice container for each time step within the first time period (CHE, Fig. 5, rewards state goes to agent 501; Fig. 6, S630 Partitioning graph, S650 Optimizing task allocation; [0045] lines 5-9, The optimization of the task allocation optimizer 215 is performed per a subset of the computation graph (as microservice container)…the task allocation optimizer 215 may use a reinforcement learning algorithm to optimize both the execution order and device placement (as determining a reinforcement learning policy for each microservice container); [0046] lines 6-7, The reinforcement learning's objective is to learn to act in a way to maximize its long-term rewards; [0037] lines 2-3, use the subgraph profiling information to optimize a computation graph; [0062] lines 7-9, a reward determined (as individual rewards) by performance evaluation of the action in runtime environments for executing the computation graph. [0052] lines 1-4, A reward can involve an end-to-end inference delay given a particular state. For example, given a state, the end-to-end delay for executing the corresponding subset can be used as a reward for each step (as state transitions). Lines 11-13 the execution time (as expected returns) for an individual operation can be obtained from the database; [0055] lines 1-7, the task allocation optimizer 215 produces an optimized task allocation model, for example, including a sequence of nodes and a sequence of target devices for a subset of a computation graph. The processes for a subset S21 performed by the task allocation generator 214 and task allocation optimizer 215 can be repeated for each of the subsets; [Examiner noted: determining reinforcement learning policy/optimization for each subset of a computation graph (as microservice container) that maximizes a total reward for the whole application (see Fig. 4, 403, s21, s22; and [0056] lines 1-7) based on the reward, end-to-end inference delay given a particular state/delay information (as state transitions) and execution time (as expected returns) obtained from previous experiments (as from first set of actions within first time period)]; and
when performing the second set of action is based on the reinforcement learning policy for the microservice container (CHE, Fig. 6, S650, S660 Yes back to S640 (repeat), No to S670; [0055] lines 1-7, the task allocation optimizer 215 produces an optimized task allocation model, for example, including a sequence of nodes and a sequence of target devices for a subset of a computation graph. The processes for a subset S21 performed by the task allocation generator 214 and task allocation optimizer 215 can be repeated for each of the subsets (as performing second set of actions (optimizing) at each time step within the second time period, since S640 to S660 are repeated, and the optimizing task allocation is based on reinforcement learning algorithm); also see [0056] lines 1-7, combine optimized task allocation from the task allocation optimizer 215 for all the subsets in the computation graph, consistent with embodiments of the present disclosure. By combining optimized task allocation models for all the subsets in the computation graph, a combined model corresponding to the whole computation graph can be obtained).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Dutta, Patwardhan and Kenchammana with CHE because CHE’s teaching of optimizing the allocation based on the reinforcement learning algorithm would have provided Dutta, Patwardhan and Kenchammana’s system with the advantage and capability to improving the resource utilization and minimizing the cost in order to maximize system long-term rewards (see CHE, [0046] lines 6-7).

As per claim 4, Dutta, Patwardhan, Kenchammana and CHE teach the invention according to claim 1 above. Patwardhan teaches CSP network and compute instance (Patwardhan, [0002] lines 6-7, There are several options to deploy containers, e.g. directly on bare-metal servers or inside Virtual Machines (VMs)); [0022] lines 1-3, Cloud computing can also be provided in one or more networks to provide computing services using shared resources (as Cloud Service Provider (CSP) networks)). In addition, Kenchammana teaches wherein the reserved compute instance and the unreserved compute instance are located within a same CSP network (Kenchammana, Fig. 1, 117 computing cluster (as CSP); [0018] lines 9-18, The compute domain includes a computer cluster 117…In the computer cluster 117, a cluster scheduler 127 manages the resources of the computer cluster 117, which includes allocation of resources; Fig. 3, 309 sufficient unreserved resource for an instance of the service? Yes to 319 provision resources for the service, No to 311 and 320 provision resources for the service…from reserved resource).

As per claim 6, Dutta, Patwardhan, Kenchammana and CHE teach the invention according to claim 1 above. Patwardhan further taches deploying a first microservice container of the service mesh application using a first compute instance provisioned from a first CSP network and a second microservice container of the service mesh application using a second compute instance provisioned from a second CSP network (Patwardhan, Fig. 4, 406A-406D (different host, as different CSP), 404-404i (virtual machines are within each Host); Fig. 5, 502 Host, 504 virtual machine, 506 container instance; [0002] lines 4-6, container based micro-services split the application into a set of smaller interconnected micro-services. There are several options to deploy containers, e.g. directly on bare-metal servers or inside Virtual Machines (VMs); [0050] lines 10-13, hosts 406A and 406B can be connected to servers 404A-D, which, in some cases, can include virtual workloads through micro-service container or VMs loaded on the servers [Examiner noted: the microservice containers (container instances/micro-services) of the server mesh application (application) are deployed on different VM on different host), see example host Fig. 5]).

As per claim 8, Dutta, Patwardhan, Kenchammana and CHE teach the invention according to claim 1 above. Dutta further teaches wherein the governance information includes criteria to minimize a Total Cost of Ownership (TCO) for the service mesh application (Dutta, [0026] lines 1-10, "Service level agreement" refers to an agreement between a requestor and a marketplace that defines various benchmarks that marketplace may have to achieve during execution of a task. In an embodiment, the one or more parameters include computational resource required to process the task, a deadline for completion of the task, a cost of executing the task, or an acceptable success probability of execution of the task; [0087] lines 1-4, After scheduling of each sub-task in the task, at step 612, a check is performed whether the network cost of executing the task is greater than the maximum acceptable network cost mentioned in the SLA).

As per claim 11, it is a system claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Dutta further teaches A system, comprising: one or more processors; and memory including instructions that, when executed by the one or more processors, cause the system to (Dutta, Fig. 2, 202 processor, 206 memory; Claim 13, lines 1-4, A system for scheduling a task including at least one sub-task, on one or more computing devices in a distributed computing environment, the system comprising: one or more processors configured to).

As per claim 14, it is a system claim of claim 4 above. Therefore, it is rejected for the same reason as claim 4 above.

As per claims 16, 17 and 19, they are non-transitory computer-readable storage medium claims of claims 1, 6 and 8 respectively above. Therefore, they are rejected for the same reasons as claims 1, 6 and 8 respectively above.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta, Patwardhan, Kenchammana and CHE, as applied to claim 1 above, and further in view of UKUMORI (US Pub. 2021/0255251 A1).

As per claim 2, Dutta, Patwardhan, Kenchammana and CHE teach the invention according to claim 1 above. Dutta teaches each second set of actions selected and performed for each sub-tasks for each time step within the second time period (Dutta, [0087] lines 1-8, After scheduling of each sub-task in the task (as second time period), at step 612, a check is performed whether the network cost of executing the task is greater than the maximum acceptable network cost mentioned in the SLA. If the network cost of executing the task is greater than the maximum acceptable network cost, the processor 202 performs the check 614. At step 614, the allocation of the replicas of each of the one or more sub-tasks is modified (as selecting (to modifying) and performing a second set of actions (modifying) for each sub-tasks each time); Fig. 6, 612, Yes to 614, 614 back to 612 (repeated, as each time step within a second time period (after scheduling)); [0091] lines 1-5, Based on the modified allocation of the volunteer computing device, the processor 202 determines a new monetary cost, a new network cost, and new overall cost to process the task. Thereafter, the processor 202 repeats the steps 612-614 until the condition in the step 612 is fulfilled). 
In addition, Patwardhan teaches service mesh application, the sub-tasks is microservice containers (Patwardhan, [0002] lines 1-6, Container based micro-services are becoming the preferred method of deploying complex enterprise applications. Rather than build a single monstrous, monolithic application, container based micro-services split the application (as service mesh application) into a set of smaller interconnected micro-services). And CHE teaches obtaining one or more second individual rewards, state transitions, and expected returns (CHE, Fig. 5, rewards state goes to agent 501; [0036] lines 18-23, The subgraph profiling information may include execution time or speed information and delay information of a target device. The subgraph profiling information can be estimated by simulations or obtained by previous experiments (as from first set of actions within first time period) on each of target devices; [0045] lines 5-9, The optimization of the task allocation optimizer 215 is performed per a subset of the computation graph…the task allocation optimizer 215 may use a reinforcement learning algorithm to optimize both the execution order and device placement; [0062] lines 7-9, a reward determined (as individual rewards) by performance evaluation of the action in runtime environments for executing the computation graph. [0052] lines 1-4, A reward can involve an end-to-end inference delay given a particular state. For example, given a state, the end-to-end delay for executing the corresponding subset can be used as a reward for each step (as state transitions). Lines 11-13 the execution time (as expected returns) for an individual operation can be obtained from the database).
Further, CHE teaches determining reinforcement learning policy that maximizes the total reward for the service mesh application based on the one or more second individual rewards, state transitions, and expected returns of each second set of actions selected and performed for each microservice container for each time step (CHE, Fig. 5, rewards state goes to agent 501; Fig. 6, S630 Partitioning graph, S650 Optimizing task allocation; [0045] lines 5-9, The optimization of the task allocation optimizer 215 is performed per a subset of the computation graph (as microservice container)…the task allocation optimizer 215 may use a reinforcement learning algorithm to optimize both the execution order and device placement (as determining a reinforcement learning policy for each microservice container); [0046] lines 6-7, The reinforcement learning's objective is to learn to act in a way to maximize its long-term rewards; [0037] lines 2-3, use the subgraph profiling information to optimize a computation graph; [0062] lines 7-9, a reward determined (as individual rewards) by performance evaluation of the action in runtime environments for executing the computation graph. [0052] lines 1-4, A reward can involve an end-to-end inference delay given a particular state. For example, given a state, the end-to-end delay for executing the corresponding subset can be used as a reward for each step (as state transitions). Lines 11-13 the execution time (as expected returns) for an individual operation can be obtained from the database; [0055] lines 1-7, the task allocation optimizer 215 produces an optimized task allocation model, for example, including a sequence of nodes and a sequence of target devices for a subset of a computation graph. The processes for a subset S21 performed by the task allocation generator 214 and task allocation optimizer 215 can be repeated for each of the subsets; [Examiner noted: determining reinforcement learning policy/optimization for each subset of a computation graph (as microservice container) that maximizes a total reward for the whole application (see Fig. 4, 403, s21, s22; and [0056] lines 1-7) based on the reward, end-to-end inference delay given a particular state/delay information (as state transitions) and execution time (as expected returns) obtained from previous experiments]).

Dutta, Patwardhan, Kenchammana and CHE fail to specifically teach when obtaining one or more second individual rewards, state transitions, and expected returns, it is for each second set of actions for each time step within the second time period, determining an updated reinforcement learning policy that maximizes the total reward for the service mesh application is based on obtained [information] for each time step within the second time period, and for each time step within a third time period, selecting and performing a third set of actions for each microservice container based on the updated reinforcement learning policy for the microservice container.

However, UKUMORI teaches when obtaining one or more second individual rewards, state transitions, and expected returns, it is for each second set of actions for each time step within the second time period (UKUMORI, Fig. 22, S13, Select and execute action At (repeated, as second set of actions), S15 Acquire reward r+1, (this step is repeated, see s15, s16 and s17 and back to s13); [0137] lines 3-5, the reward may be obtained after several times of repeated actions);
determining an updated reinforcement learning policy that maximizes the total reward for the service mesh application is based on obtained [information] for each time step within the second time period (UKUMORI, Fig. 22, S16, Update evaluation value; [0007] lines 9-12, updating unit that updates the action evaluation information on the basis of the state acquired by the state acquisition unit and the reward acquired by the reward acquisition unit; [0045] lines 1-5, The updating unit updates the action evaluation information on the basis of the acquired state and reward. More specifically, the updating unit corresponds to the agent in reinforcement learning and updates the action evaluation information in a direction of maximizing the reward for the action; see Fig. 22, S13-S18 are repeated; [0137] lines 3-5, the reward may be obtained after several times of repeated actions; [Examiner noted: the action evaluation information/reinforcement learning policy is updated based on the information that obtained in the previous time]), and
for each time step within a third time period, selecting and performing a third set of actions for each microservice container based on the updated reinforcement learning policy for the microservice container (UKUMORI, Fig. 22, S13 select and execute action At (repeated from S18, as including each time within a third time period), S16; [0007] lines 9-15, updating unit that updates the action evaluation information on the basis of the state acquired by the state acquisition unit and the reward acquired by the reward acquisition unit; and an action generation unit that generates an action…basis of the action evaluation information updated by the updating unit; [0137] lines 3-4, the reward may be obtained after several times of repeated actions (as including a third set of actions that is after updating the reinforcement learning policy); also see [0158] lines 1-5, the processing unit 23 sets the state st.sub.+i to the state s.sub.t (S18) and continues the processing from step S13...the processing shown in FIG. 22 can be repeated).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Dutta, Patwardhan, Kenchammana and CHE with UKUMORI because UKUMORI’s teaching of updating the action evaluation information for maximizing the reward would have provided Dutta, Patwardhan, Kenchammana and CHE’s system with the advantage and capability to dynamically optimize the allocation based on the updated reinforcement learning which improving the system performance.

As per claim 12, it is a system claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta, Patwardhan, Kenchammana and CHE, as applied to claim 1 above, and further in view of Forsman (US Pub. 2016/0219101 A1).
	
As per claim 3, Dutta, Patwardhan, Kenchammana and CHE teach the invention according to claim 1 above. Patwardhan teaches deploying the microservice using the compute instance (Patwardhan, [0002] lines 6-7, There are several options to deploy containers, e.g. directly on bare-metal servers or inside Virtual Machines (VMs))). In addition, Kenchammana further teaches wherein the first set of actions includes deploying the microservice container using the unreserved compute instance (Kenchammana, Fig. 3, 309 sufficient unreserved resource for an instance of the service? Yes to 319 provision resources for the service, No to 311 and 320 provision resources for the service…from reserved resource; [0058] lines 1-15, the services engine determines whether sufficient unreserved resources are available for an instance of the requested service. The services engine determines whether unreserved resources that have been allocated to the data management services architecture from the compute pool (e.g., server farm or computer cluster) are sufficient to instantiate the requested service according to the resource consumption profile of the requested service, which was indicated in the service map…If there are sufficient unreserved resources, then control flows to block 319; [0064] lines 1-6, If unreserved resources were sufficient (309) or subsequent obtained from the compute domain (315), then control flowed to block 319. At block 319, the services engine provisions resources for the requested service in accordance with the service attributes of the requested service. [0069] lines 1-2, deployment of services in the services architecture).

Dutta, Patwardhan, Kenchammana and CHE fail to specifically teach the first set of actions includes terminating or hibernating the reserved compute instance when the first set of actions is for deploying the microservice container using the unreserved compute instance.

However, Forsman teaches the first set of actions includes terminating or hibernating the reserved compute instance when the first set of actions is for deploying the microservice container using the unreserved compute instance (Forsman, [0089] lines 1-10, When the migration of the responsibility of transmitting data units to the transceiver from the source execution context to the destination execution context has been executed (as deploy to the unreserved resource/computing instance), it is possible to free the resources reserved for the source lower layer protocol entity. The scheduler 204 may inform the migration controller 200 that/when it is no longer using the lower layer protocol module in the source execution context so that the migration controller 200 may trigger release of the lower layer protocol module at the source execution context).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Dutta, Patwardhan, Kenchammana and CHE with Forsman because Forsman’s teaching of freeing the reserved resources if the reserved resource is not using due to the migration would have provided Dutta, Patwardhan, Kenchammana and CHE’s system with the advantage and capability to improving the overall system resource utilization and efficiency.


Claims 5 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta, Patwardhan, Kenchammana and CHE, as applied to claims 1 and 11 respectively above, and further in view of Meyer et al. (US Pub. 2019/0245757 A1).

As per claim 5, Dutta, Patwardhan, Kenchammana and CHE teach the invention according to claim 1 above. Patwardhan teaches compute instance and CSP network (Patwardhan, [0002] lines 6-7, There are several options to deploy containers, e.g. directly on bare-metal servers or inside Virtual Machines (VMs); [0022] lines 1-3, Cloud computing can also be provided in one or more networks to provide computing services using shared resources (as Cloud Service Provider (CSP) networks). In addition, Kenchammana teaches reserved compute instance and the unreserved compute instance (Kenchammana, Fig. 3, 309 sufficient unreserved resource for an instance of the service? Yes to 319 provision resources for the service, No to 311 and 320 provision resources for the service…from reserved resource).

Dutta, Patwardhan, Kenchammana and CHE fail to specifically teach wherein the reserved compute instance is located within a first CSP network and the unreserved compute instance is located within a second CSP network.

However, Meyer teaches wherein the reserved compute instance [resource] is located within a first CSP network and the unreserved compute instance [resource] is located within a second CSP network (Meyer, [0116] lines 5-9, A server may be preferred if the resources of the server are entirely unreserved (as unreserved is located within second CSP), or in some cases, a server may be preferred of the resources of the server are partially reserved (as reserved is located within first CSP) and partially unreserved by other virtual machines; also see claim 1, lines 5-7, each rack of the one or more racks being associated with one or more servers that provisioned a cloud application).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Dutta, Patwardhan, Kenchammana and CHE with Meyer because Meyer’s teaching of different (reserved or unreserved) resources are located in different servers (as CSPs) would have provided Dutta, Patwardhan, Kenchammana and CHE’s system with the advantage and capability to effectively utilize the resources among the different servers which improving the system performance and efficiency.

As per claim 15, it is a system claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta, Patwardhan, Kenchammana and CHE, as applied to claims 1 and 16 respectively above, and further in view of Mahadevan (US Pub. 2020/0404076 A1).

As per claim 7, Dutta, Patwardhan, Kenchammana and CHE teach the invention according to claim 1 above. Patwardhan further taches deploying a first microservice container of the service mesh application using a first compute instance provisioned from a first CSP network and a second microservice container of the service mesh application using a second compute instance provisioned from a second CSP network (Patwardhan, Fig. 4, 406A-406D (different host, as different CSP), 404-404i (virtual machines are within each Host); Fig. 5, 502 Host, 504 virtual machine, 506 container instance; [0002] lines 4-6, container based micro-services split the application into a set of smaller interconnected micro-services. There are several options to deploy containers, e.g. directly on bare-metal servers or inside Virtual Machines (VMs); [0050] lines 10-13, hosts 406A and 406B can be connected to servers 404A-D, which, in some cases, can include virtual workloads through micro-service container or VMs loaded on the servers [Examiner noted: the microservice containers (container instances/micro-services) of the server mesh application (application) are deployed on different VM on different host), see example host Fig. 5]).

Although Dutta, Patwardhan, Kenchammana and CHE teach deploying microservice container of the service mesh application using compute instance, Dutta, Patwardhan, Kenchammana and CHE fail to specifically teach deploying a first instance of a first microservice container in a first CSP network and a second instance of the first microservice container in a second CSP network.

However, Mahadevan teaches deploying a first instance of a first microservice container in a first CSP network and a second instance of the first microservice container in a second CSP network (Mahadevan, [0014] lines 1-12, An application workload built using micro-service architecture consists of multiple functionalities built as smaller separate services. These micro-services are deployed across a plurality of nodes of the clusters. In order to scale the application, multiple instances of the micro-services are deployed on the nodes of the cluster and the number of instances of each micro-service can vary depending on the functionality of the micro-service. In order to scale the application, multiple instances of the micro-services (also referred as micro-service instances) can be deployed which is the advantage of micro-service architecture; [0022] lines 1-4, determining a first computing node (as first CSP) and second computing node (as second CSP) for deploying a first micro-service instance and second micro-service instance).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Dutta, Patwardhan, Kenchammana and CHE with Mahadevan because Mahadevan’s teaching of deploying the instance of the micro-services across different computing nodes would have provided Dutta, Patwardhan, Kenchammana and CHE’s system with the advantage and capability to allow the multiple server computer node to provide resources for different instance of micro-server which improving the system resources utilization.

As per claim 18, it is a non-transitory computer-readable storage medium claim of claim 7 above. Therefore, it is rejected for the same reason as claim 7 above.


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta, Patwardhan, Kenchammana and CHE, as applied to claims 1 and 16 respectively above, and further in view of Idicula et al. (US Pub. 2020/0125545 A1).

As per claim 9, Dutta, Patwardhan, Kenchammana and CHE teach the invention according to claim 1 above. Dutta, Patwardhan, Kenchammana and CHE fail to specifically teach wherein the governance information includes criteria to maximize one or more performance metrics or a capacity of the service mesh application.

However, Idicula teaches wherein the governance information includes criteria to maximize one or more performance metrics or a capacity of the service mesh application (Idicula, [0060] lines 5-8, joint target performance metrics for workload 160: maximizing a throughput performance metric, and minimizing a maximum latency performance metric).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Dutta, Patwardhan, Kenchammana and CHE with Idicula because Idicula’s teaching of performance metrics that indicating maximizing a throughput performance metric would have provided Dutta, Patwardhan, Kenchammana and CHE’s system with the advantage and capability to allow the system to determining the allocation based on the criteria indicated in the metrics which optimizing overall system performance.

As per claim 20, it is a non-transitory computer-readable storage medium claim of claim 9 above. Therefore, it is rejected for the same reason as claim 9 above.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta, Patwardhan, Kenchammana and CHE, as applied to claim 1 above, and further in view of Tripathi et al. (US Pub. 2016/0087885 A1).

As per claim 10, Dutta, Patwardhan, Kenchammana and CHE teach the invention according to claim 1 above. Dutta, Patwardhan, Kenchammana and CHE fail to specifically teach wherein the governance information includes criteria to maintain specified load levels across the multiple CSP networks.

However, Tripathi teaches wherein the governance information includes criteria to maintain specified load levels across the multiple CSP networks (Tripathi, [0030] lines 11-12, managing the software and processing load on the servers; [0048] lines 2-6, SLAs (e.g., access control lists (ACL), VLAN tags, guaranteed bandwidth, limits on bandwidth, guaranteed latency, priority on shared resources, performance of network services such as firewalls and load balances and others, etc.); [0082] line 3, Load balancing; [0092] lines 14-15, VMs to dynamically migrate without any violation of SLA (as SLA (governance information) includes criteria for load balancing cross the multiple fabric (see Fig. 2B) (maintain specified load levels across the multiple CSP networks))).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Dutta, Patwardhan, Kenchammana and CHE with Tripathi because Tripathi’s teaching of SLA requirement that indicating load balances would have provided Dutta, Patwardhan, Kenchammana and CHE’s system with the advantage and capability to allow the system to migrating the workload among different servers in order to improve the resource utilization.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta, Patwardhan, Kenchammana, CHE and UKUMORI, as applied to claim 12 above, and further in view of Forsman (US Pub. 2016/0219101 A1).
	
As per claim 13, Dutta, Patwardhan, Kenchammana, CHE and UKUMORI teach the invention according to claim 12 above. Patwardhan teaches deploying the microservice using the compute instance (Patwardhan, [0002] lines 6-7, There are several options to deploy containers, e.g. directly on bare-metal servers or inside Virtual Machines (VMs))). In addition, Kenchammana further teaches wherein the first set of actions includes deploying the microservice container using the unreserved compute instance (Kenchammana, Fig. 3, 309 sufficient unreserved resource for an instance of the service? Yes to 319 provision resources for the service, No to 311 and 320 provision resources for the service…from reserved resource; [0058] lines 1-15, the services engine determines whether sufficient unreserved resources are available for an instance of the requested service. The services engine determines whether unreserved resources that have been allocated to the data management services architecture from the compute pool (e.g., server farm or computer cluster) are sufficient to instantiate the requested service according to the resource consumption profile of the requested service, which was indicated in the service map…If there are sufficient unreserved resources, then control flows to block 319; [0064] lines 1-6, If unreserved resources were sufficient (309) or subsequent obtained from the compute domain (315), then control flowed to block 319. At block 319, the services engine provisions resources for the requested service in accordance with the service attributes of the requested service. [0069] lines 1-2, deployment of services in the services architecture).

Dutta, Patwardhan, Kenchammana, CHE and UKUMORI fail to specifically teach the first set of actions includes terminating or hibernating the reserved compute instance when the first set of actions is for deploying the microservice container using the unreserved compute instance.

However, Forsman teaches the first set of actions includes terminating or hibernating the reserved compute instance when the first set of actions is for deploying the microservice container using the unreserved compute instance (Forsman, [0089] lines 1-10, When the migration of the responsibility of transmitting data units to the transceiver from the source execution context to the destination execution context has been executed (as deploy to the unreserved resource/computing instance), it is possible to free the resources reserved for the source lower layer protocol entity. The scheduler 204 may inform the migration controller 200 that/when it is no longer using the lower layer protocol module in the source execution context so that the migration controller 200 may trigger release of the lower layer protocol module at the source execution context).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Dutta, Patwardhan, Kenchammana, CHE and UKUMORI with Forsman because Forsman’s teaching of freeing the reserved resources if the reserved resource is not using due to the migration would have provided Dutta, Patwardhan, Kenchammana, CHE and UKUMORI’s system with the advantage and capability to improving the overall system resource utilization and efficiency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195